CHIEF JUSTICE                                                                                  LISA MATZ
 CAROLYN WRIGHT                                                                          CLERK OF THE COURT
                                                                                             (214) 712-3450
JUSTICES                                                                               theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MICHAEL J. O'NEILL                                                                          GAYLE HUMPA
 KERRY P. FITZGERALD                                                                   BUSINESS ADMINISTRATOR
 MOLLY FRANCIS                                                                               (214) 712-3434
 DOUGLAS S. LANG                                                                     gayle.humpa@5th.txcourts.gov
 ELIZABETH LANG-MIERS                     Court of Appeals
 ROBERT M. FILLMORE                                                                           FACSIMILE
 LANA MYERS                        Fifth District of Texas at Dallas                        (214) 745-1083
 DAVID EVANS
                                           600 COMMERCE STREET, SUITE 200
 DAVID LEWIS                                                                                INTERNET
 ADA BROWN                                      DALLAS, TEXAS 75202                WWW.TXCOURTS.GOV/5THCOA.ASPX
 CRAIG STODDART                                    (214) 712-3400




                                               November 25, 2014



       Mr. Odis Jones, Jr.
       TDCJ No. 1384596
       McConnell Unit
       3001 S. Emily Drive
       Beeville, Texas 78102


       RE:      Court of Appeals Number:      05-06-01252-CR
                Trial Court Case Number:      2-06-84

       Style: Jones, Odis
              v.
              The State of Texas


               We are in receipt of your correspondence regarding the record. The mandate in the above
       listed case issued on August 21, 2007. Thus, we no longer have jurisdiction over the case.
       However, if you would like copies of the record, the cost is ten cents ($0.10) per page. Both the
       clerk’s and reporter’s records total 477 pages. The total cost, payable in advance, is $47.70.

                                              Respectfully,

                                              /s/ Lisa Matz, Clerk of the Court